Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 1 of 18




EXHIBIT 2
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 2 of 18




EXHIBIT 2a
                             Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 3 of 18
https://research.txcourts.gov/CourtRecordsSearch/ViewCasePrint/10edb41ce822522594ae875062a887a2

Case Information
Alfredo Campos vs. Pedro Edith Franchialfaro, Ethan Trucking, Inc.
CV-05152-205
Location                                          Case Category                                 Case Type                                 Case Filed Date
Hudspeth County - District Clerk                  Civil - Injury or Damage                      Motor Vehicle Accident                    6/14/2021



Parties         3


Type                                   Name                                                   Attorneys

Plaintiff                              Alfredo Campos                                         Nick Pena

Defendant                              Ethan Trucking, Inc.

Defendant                              Pedro Edith Franchialfaro


Events         4


Date                Event              Type                                  Comments                         Documents

6/14/2021           Filing             Petition                              PLAINTIFF?S ORIGINAL             POP.pdf
                                                                             PETITION AND JURY
                                                                             DEMAND

7/12/2021           Filing             No Fee Documents                      Request for Citations            Court - Encl Fees.pdf

8/6/2021            Filing             No Fee Documents                      Aff of Service - Franchialfaro   Aff of Service - Franchialfaro.pdf

8/9/2021            Filing             No Fee Documents                      Aff of Service - Franchialfaro   Aff of Service - Franchialfaro (TTC).pdf
                                                                             (TTC)


© 2021 Tyler Technologies, Inc. | All Rights Reserved
Version: 2021.7.11.3215
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 4 of 18




EXHIBIT 2b
               Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 PageFiled
                                                                     5 of  18 4:13 PM
                                                                        6/14/2021
                                                                                           Brenda Sanchez
                                                   Hudspeth County - District Clerk          District Clerk
CV-05152-205
                                                                                         Hudspeth County, Texas
                                                                                          Lucas Seymour
                                                CAUSE NO.CV-05152
                                                         _________

ALFREDO CAMPOS                                               §               IN THE 205
                                                                                    ____ DISTRICT COURT
    Plaintiff,                                               §
                                                             §
v.                                                           §               OF
                                                             §
PEDRO EDITH FRANCHIALFARO,                                   §
and ETHAN TRUCKING, INC.                                     §
      Defendants.                                            §               HUDSPETH COUNTY, TEXAS


                   PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, ALFREDO CAMPOS, Plaintiff in the above-entitled cause, complaining

of ETHAN TRUCKING, INC. and PEDRO EDITH FRANCHIALFARO, Defendants,

and would respectfully show the Court as follows:

                                                  I. DISCOVERY

1.01     Pursuant to Rule 190.1 of the Texas Rules of Civil Procedure, Plaintiff intends to conduct

discovery in this case under level 3 as outlined in Rule 190.4 Texas Rules of Civil Procedure.


                                                    II. PARTIES

2.01     Plaintiff ALFREDO CAMPOS (“Plaintiff”) is an individual who resides in El Paso, El

Paso County, Texas. The last three digits of Plaintiff’s Texas driver’s license number are 052, and

the last three digits of his social security number are 176.

2.02      Defendant ETHAN TRUCKING, INC. (“Defendant Ethan Trucking”), based upon

information and belief, is a for-profit corporation organized under the laws of the State of Florida

and doing business throughout the country including Texas. Pursuant to Tex. Civ. Prac. & Rem.

Code 17.044(a)(1), Defendant Ethan Trucking may be served through the following:



Campos v. Ethan Trucking, , et al.                                                                     Page 1 of 9
Plaintiff’s Original Petition and Jury Demand
               Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 6 of 18




         Service of Process
         Texas Secretary of State
         P.O. Box 12079
         Austin, Texas 78711-2079

Upon receipt of this petition and citation, the Texas Secretary of State is requested to serve the

process to:

         ETHAN TRUCKING, INC.
         c/o Yadira Godinez – Registered Agent
         10770 SW 172nd Street
         Miami, Florida 33157

Citation is requested at this time.

2.03     Defendant PEDRO EDITH FRANCHIALFARO (“Defendant Franchialfaro”), based upon

information and belief, is a non-resident individual doing business in the State of Texas at the time

of the accrual of the cause of action, that resides in Tampa, Florida. Pursuant to Tex. Civ. Prac. &

Rem. Code 17.062, Defendant Franchialfaro may be served through the following:

         Chairman
         Texas Transportation Commission
         125 E. 11th Street
         Austin, Texas 78701

Upon receipt of this petition and citation, the chairman of the Texas Transportation Commission

is requested to mail the process to the last known residence of Defendant Franchialfaro at the

following addresses:

         Pedro Edith Franchialfaro
         13812 Orchard Court, Apartment 101
         Tampa, Florida 33613

Citation is requested at this time.




Campos v. Ethan Trucking, , et al.                                                          Page 2 of 9
Plaintiff’s Original Petition and Jury Demand
               Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 7 of 18




                                                III. JURISDICTION

3.01     Venue is proper in Hudspeth County, Texas, pursuant to TEX. CIV. PRAC. REM. CODE

§15.002(a)(1) because it is the county in which the cause of action accrued.

3.02     The amount of the Plaintiff’s damages is substantial and well in excess of the jurisdictional

minimums of this Court. Many elements of damage, including pain, suffering, emotional distress,

past and future physical impairment, and future lost earning capacity, cannot be determined with

mathematical precision. Furthermore, the determination of many of these elements of damage is

peculiarly within the province of the jury. Plaintiff does not at this time seek any certain amount

of damages for any of these particular elements of damage, but would instead rely upon the

collective wisdom of the jury to determine an amount that would fairly and reasonably compensate

Plaintiff. Additionally, the medical prognosis and extent of recovery is not currently known.

However, in order to comply with the pleading requirements of TEX. R. CIV. P. 47(C)(4), Plaintiff

pleads that he seeks monetary relief over $1,000,000. Plaintiff also seeks judgment for all other

relief to which Plaintiff is entitled.


                                                      IV. FACTS

4.01     Plaintiff brings this suit as a result of a tractor-trailer collision that occurred on August 8,

2019, on Interstate Highway 10 in Hudspeth County, Texas. On that day, Defendant Franchialfaro

was driving a 2012 Freightliner tractor with trailer westbound on IH 10. The area where the

collision occurred was under construction and a traffic-control device alerted drivers that the right

lane was closed. Defendant Franchialfaro failed to maintain his lane of travel and entered into the

closed right lane. Based upon information and belief, Defendant Franchialfaro struck a traffic

barrel causing it to hit Plaintiff who was a pedestrian.

4.02     As a result, Plaintiff has suffered serious personal injuries and damages.


Campos v. Ethan Trucking, , et al.                                                             Page 3 of 9
Plaintiff’s Original Petition and Jury Demand
               Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 8 of 18




4.03      At the time of the wreck, based upon information and belief, Defendant Franchialfaro was

acting as an agent or employee of Defendant Ethan within the course and scope of his employment.

Defendant Ethan is liable for the acts or omissions of its employees, agents, apparent agents,

representatives and/or designees under the doctrine of Respondeat Superior.

                                                V. NEGLIGENCE

Defendant Franchialfaro

5.01     Defendant Franchialfaro was negligent in many respects, including but not limited to the

following:

                   a.        In operating a commercial vehicle in a careless manner;

                   b.        In failing to maintain a commercial vehicle under control;

                   c.        In failing to watch the road;

                   d.        In failing to safely apply brakes to avoid a collision;

                   e.        In failing to keep a proper outlook;

                   f.        In failing to use due care in operating a commercial vehicle;

                   g.        In failing to take timely and/or proper evasive action;

                   h.        In failing to pay attention;

                   i.        In failing to remain alert;

                   j.        In failing to control his speed;

                   k.        In failing to maintain his lane of travel;

                   l.        In failing to keep a safe distance;

                   m.        In driving while distracted;

                   n.        In driving while fatigued;

                   o.        In making an unsafe lane change;



Campos v. Ethan Trucking, , et al.                                                           Page 4 of 9
Plaintiff’s Original Petition and Jury Demand
               Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 9 of 18




                   p.        In colliding with a pedestrian; and

                   q.        In failing to comply with a traffic-control device.

5.02     At the time of the wreck, based upon information and belief, Defendant Franchialfaro was

acting as an agent or employee of Defendant Ethan within the course and scope of his employment.

Defendant Ethan is liable for the acts or omissions of its employees, agents, apparent agents,

representatives and/or designees under the doctrine of Respondeat Superior.

5.03     Each of the foregoing acts or omissions of Defendant constituted negligence which was a

proximate cause of the above-referenced occurrence and Plaintiff’s damages.

                                            VI. NEGLIGENCE PER SE

Defendant Ethan

6.01     At all times pertinent hereto there were in force and effect, state and federal statutes that

were enacted for the safety of the public at large, including Plaintiff.

6.02     The Federal Motor Carrier Safety Act adopted regulations, hereinafter referred to as

“FMCSR,” that apply to all trucks engaged in interstate commerce including Defendant Ethan’s

commercial trucks and trailers.

6.03     In addition, Texas State and Traffic Laws apply to such trucks operating within the State

of Texas.

6.04     There were in force and effect FMCSR regulations that may have been violated by

Defendant Ethan including but not limited to the following:

                   a.        FMCSR 383.35 and 391.23 regarding background investigation of drivers;

                   b.        FMCSR 391.11 regarding driver qualifications;

                   c.        FMCSR 391.13 regarding driver training;

                   d.        FMCSR 391.25 regarding annual review of driver safety;



Campos v. Ethan Trucking, , et al.                                                           Page 5 of 9
Plaintiff’s Original Petition and Jury Demand
              Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 10 of 18




                   e.        FMCSR 391.27 regarding annual reports of driving violations;

                   f.        FMCSR 391.31 regarding driver road testing;

                   g.        FMCSR 391.51 regarding qualification and records files;

                   h.        FMCSR 395.3 regarding hours of operation; and

                   i.        FMCSR 395.8 regarding driver duty status logs.

6.05     Defendant’s breach of the duties imposed by the statutes is negligence per se which was a

proximate cause of the above-referenced occurrence and Plaintiff’s injuries and damages.

Defendant Franchialfaro

6.06     At the time of the aforesaid collision there were in force and effect FMCSR regulations

that may have been violated by Defendant Franchialfaro including but not limited to the following:

                        a.   FMCSR 392.3 regarding an ill or fatigued operator;

                        b.   FMCSR 392.6 regarding schedules to conform to speed limits;

                        c.   FMCSR 395.3 regarding maximum driving time;

                        d.   FMCSR 383.110 regarding general knowledge;

                        e.   FMCSR 383.111 regarding required knowledge; and

                        f.   FMCSR 383.113 regarding required skills.

6.07     At the time of the aforesaid improper driving there were in force and effect Texas State

Statutes that were violated by Defendant Franchialfaro including but not limited to the following:

         a.        failing to comply with a traffic-control device - Tex. Transp. Code §544.004;

         b.        driving at an unsafe speed - Tex. Transp. Code §545.351;

         c.        making an unsafe lane change – Tex. Transp. Code §545.060; and

         d.        failing to avoid colliding with a pedestrian – Texas Transp. Code §552.008.

6.08     Defendant’s breach of the duties imposed by the statutes is negligence per se which was a



Campos v. Ethan Trucking, , et al.                                                          Page 6 of 9
Plaintiff’s Original Petition and Jury Demand
              Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 11 of 18




proximate cause of the above-referenced occurrence and Plaintiff’s injuries and damages.

                     VII. NEGLIGENT HIRING, RETENTION, SUPERVISION,
                                ENTRUSTMENT& TRAINING

Defendant Ethan

7.01     The tractor-trailer driven by Defendant Franchialfaro, based upon information and belief,

was owned by his employer and was negligently entrusted to him.

7.02     Defendant Ethan is responsible for the safe hiring, supervision and training of its

employees to assure the proper execution of the duties of an over-the-road truck driver.

7.03     Defendant Ethan had a duty of care to hire, supervise and train its employees, including

Defendant Fuente, to drive tractor-trailers in a reasonable and safe manner.

7.04     Defendant Ethan breached its duty to exercise reasonable care and acted negligently and

careless in hiring, supervising and training Defendant Franchialfaro for the duties which it could

foresee and expect him to perform in the course of his employment.

7.05     Each of the foregoing acts or omissions of Defendant constituted negligence which was a

proximate cause of the above-referenced occurrence and Plaintiff’s injuries and damages.

                                          VIII. GROSS NEGLIGENCE

Defendant Ethan and Defendant Franchialfaro

8.01     The above-mentioned acts of negligence on the part of Defendants were of such character

as to make Defendants guilty of gross negligence. Defendants’ acts of negligence when viewed

objectively from the standpoint of Defendants involved an extreme degree of risk, considering the

probability and magnitude of the potential harm to others. Defendants had actual, subjective

awareness of this risk, but nevertheless proceeded with conscious indifference to the rights, safety,

and welfare of Plaintiff. The gross negligence of Defendants was a proximate cause of the collision




Campos v. Ethan Trucking, , et al.                                                          Page 7 of 9
Plaintiff’s Original Petition and Jury Demand
              Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 12 of 18




and of the injuries and damages suffered by Plaintiff. As a result of Defendants’ gross negligence,

Plaintiff seeks and is entitled to an award of exemplary damages.

                                                 IX. DAMAGES

9.01     As a direct and proximate result of Defendants’ negligence, Plaintiff has suffered damages

and personal injuries and, as provided by Texas law, Plaintiff is entitled to recover for those

damages. Plaintiff has suffered damages as follows:

                   a. Physical pain sustained in the past;

                   b. Physical pain that, in reasonable probability, Plaintiff will sustain in the future;

                   c. Physical impairment sustained in the past;

                   d. Physical impairment that, in reasonable probability, Plaintiff will sustain in the
                      future;

                   e. Loss of wage-earning capacity in the past;

                   f. Loss of wage-earning capacity that, in reasonable probability, Plaintiff will
                      sustain in the future;

                   g. Disfigurement sustained in the past;

                   h. Disfigurement that, in reasonable probability, Plaintiff will sustain in the future;

                   i. Medical care expenses sustained in the past; and

                   j. Medical care expenses that, in reasonable probability, Plaintiff will require in
                      the future.

                                            X. PRAYER FOR RELIEF

10.01 WHEREFORE, Plaintiff prays that Defendants be summoned and appear herein, and that,

on final trial, Plaintiff recover from Defendants the following:

         a. Past and future damages as set forth above;

         b. Exemplary damages;

         c. Pre-judgment and post-judgment interest at the highest rate allowed by law; and

         d. For such other relief, at law or at equity to which Plaintiff may show himself entitled.

Campos v. Ethan Trucking, , et al.                                                               Page 8 of 9
Plaintiff’s Original Petition and Jury Demand
              Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 13 of 18




                                                       Respectfully Submitted,

                                                       GLASHEEN, VALLES & INDERMAN LLP
                                                       P.O. Box 1976 (79408-1976)
                                                       1302 Texas Avenue
                                                       Lubbock, Texas 79401
                                                       (806) 776-1334 - Direct
                                                       (806) 329-0593 - Facsimile
                                                       efile.nick.pena@gvilaw.com

                                                       /s/ Nicholas Peña
                                                       Nicholas Peña
                                                       State Bar No. 24051180

                                                       ATTORNEYS FOR PLAINTIFF



                                                JURY DEMAND

         Plaintiff hereby respectfully demands a trial by jury in this cause and pays the required jury
fee.


                                                       /s/ Nicholas Peña
                                                       Nicholas Peña




Campos v. Ethan Trucking, , et al.                                                            Page 9 of 9
Plaintiff’s Original Petition and Jury Demand
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 14 of 18




EXHIBIT 2c
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 15 of 18
                                                     Filed 8/6/2021 2:35 PM
                                                          Brenda Sanchez
                                                             District Clerk
                                                      Hudspeth County, Texas
                                                     Lucas Seymour
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 16 of 18




EXHIBIT 2d
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 17 of 18
                                                   Filed 8/9/2021 4:08 PM
                                                     Brenda Sanchez
                                                       District Clerk
                                                   Hudspeth County, Texas
                                                   Lucas Seymour
Case 3:21-cv-00190 Document 1-2 Filed 08/17/21 Page 18 of 18
